Title: New York Ratifying Convention. First Speech of July 2 (Melancton Smith’s Version), [2 July 1788]
From: Smith, Melancton,Hamilton, Alexander
To: 


[Poughkeepsie, New York, July 2, 1788]
Mr. Hamilton—The Gentn. states, the danger of making Loans in extreme—no Instances to prove.
A nation will seldom make them unless necessary.
Rarely happens that Nations in peace
ours ⟨–⟩ singular instance—
To prevent Loans, is to give them ye commd. of all their resources. The Gentn. think it necessary to lay checks—he reasons diff—no Checks should be laid, in order to guard against foreign Enemies.
One third will have it in their power, to retard operations.
The Gentn. have laboured to prove Corrup. Foreign corruption most dangerous in Reps. This cannot be wise, cannot be proper.
On all quest. some truth much error.
The question is to the facility of gaining the Resolution of the governments.
